DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 9,288,689) and further in view of Kruglick (U.S. 8,635,606).
1. As per claims 1,8,14 Lee disclosed an apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: obtaining one or more metrics, the one or more metrics comprising a first metric associated with a response time for a service and a second metric associated with an accessibility of the service; based on the one or more metrics, determining a period between virtual machine outage incidents for the service (col. 1, lines 40-56).

However Lee did not disclose in detail and sending an alert when the period between virtual machine outage incidents is above a threshold.  

In the same field of endeavor Kruglick disclosed the methodologies presented herein for dynamic optimization on multicore processors can support riskier optimization strategies for some instances of the nature of the execution can tolerate failure of some of the execution instances. Thus, more aggressive optimization may be attempted in contrast 

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated the methodologies presented herein for dynamic optimization on multicore processors can support riskier optimization strategies for some instances of the nature of the execution can tolerate failure of some of the execution instances. Thus, more aggressive optimization may be attempted in contrast to traditional systems that generally optimize around a set of optimization parameters least likely to fail even when performance may be reduced as taught by Kruglick in the method and system of Lee to increase productivity and reduce latency.

2. 	As per claims 2,9,15 Lee-Kruglick disclosed wherein the one or more metrics further comprises a loss metric (Lee, col.6, lines 45-56).  

3. 	As per claims 3,10,16 Lee-Kruglick disclosed wherein the one or more metrics comprise a third metric associated with a transaction arrival rate (Lee, col. 6, lines 45-56).  

4. 	As per claims 4,11,17 Lee-Kruglick disclosed the operations further comprising determining mean time to restore the service based on the one or more metrics (Kruglick, col. 1, lines 40-56).  

5. 	As per claims 5,12,18 Lee-Kruglick disclosed the operations further comprising determining an average service impact of the virtual machine outage incidents based on the time between virtual machine outage incidents (Kruglick, col. 1, lines 40-56).  

6. 	As per claims 6,13,19 Lee-Kruglick disclosed the operations further comprising determining mean time to restore the service after virtual machine outages based on the time between virtual machine outage incidents (Kruglick, col. 1, lines 40-56).  

7. 	As per claims 7,20 Lee-Kruglick disclosed the operations further comprising determining an average service impact of a network function virtualization infrastructure outage incident based on the time between virtual machine outage incidents (Kruglick, col. 1, lines 40-56).  



Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


9.	Claims 1-20 of instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10785089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:


Instant Application
10785089 (15973112)
1. An apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: obtaining one or more metrics, the one or more metrics comprising a first metric associated with a response time for a service and a second metric associated with an accessibility of the service; based on the one or more metrics, determining a period between virtual machine outage 
An apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: obtaining one or more metrics, the one more metrics comprising a response time threshold and a blocking metric, wherein the blocking metric comprises the probability that a transaction attempt is blocked for a service; based on the one or more metrics, determining service-level mean time between outages for the service; based on the service-level mean time, determining the mean time between virtual machine outage incidents for the service; and sending an alert when the mean time between virtual machine outage incidents are above a threshold.




The claim 1 of the instant application is obvious in relation to claims 1-19 of the Patent (10785089). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADNAN M MIRZA/Primary Examiner, Art Unit 2443